[Cite as State v. Cephas, 2021-Ohio-4356.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO/CITY OF HAMILTON,                   :

        Appellee,                                  :         CASE NO. CA2021-05-051

                                                   :              OPINION
     - vs -                                                       12/13/2021
                                                   :

 TEKOIA R. CEPHAS,                                 :

        Appellant.                                 :




                  CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                               Case No. 20CRB03188-A



Laura R. Gibson, City of Hamilton Prosecuting Attorney, for appellee.

Christopher Paul Frederick, for appellant.



        S. POWELL, P.J.

        {¶ 1} Appellant, Tekoia Cephas, appeals from her conviction in the Hamilton

Municipal Court for violating a civil stalking protection order ("CSPO"). For the reasons

outlined below, we affirm.

        {¶ 2} In 2020, Cephas and Chikira Abrams lived as neighbors in Hamilton
                                                                     Butler CA2021-05-051

townhouses directly across the street from one another. Following a breakdown in their

relationship, Cephas and Abrams agreed to joint orders of protection for a period of five

years. The Butler County Court of Common Pleas issued the CSPO against Cephas on

March 5, 2020.

      {¶ 3} On August 19, 2020, Cephas was arrested and charged with one count of

violating a protection order in violation of R.C. 2919.27. The matter proceeded to a bench

trial. Abrams testified that on the afternoon of July 29, 2020, she pulled into the apartment

complex on her way home from work. As she did so, Cephas charged her vehicle at

Abrams's vehicle and would have hit her had Abrams not been able to swerve. When

Abrams proceeded to the rental office of the apartment complex to report the behavior,

Cephas again charged her with her vehicle. Abrams's mother testified that she witnessed

the initial encounter, and Dustin Booth, a Spectrum contractor who was at the rental office

at the time, testified that he witnessed the second encounter. All three noted that Cephas

was driving a white vehicle.

      {¶ 4} Cephas denied this incident occurred, and instead accused Abrams of similar

conduct targeted against Cephas. In her defense, she called two neighbors from the

apartment complex and her minor daughter. Neither neighbor witnessed the incident,

though Cephas's daughter recalled that it had occurred as Cephas drove her to work. All

three testified that while Cephas owned a white vehicle, it was broken down and inoperable

at the time of the incident. Cephas's daughter further testified that the white vehicle was

inoperable until October, which she recalled was also the time that she began her first job.

      {¶ 5} Cephas was convicted and sentenced to 180 days in the Butler County Jail,

155 of which were suspended, with Cephas placed on probation for two years. Cephas

now appeals from her conviction, raising one assignment of error for review.

      {¶ 6} Assignment of Error:

                                             -2-
                                                                           Butler CA2021-05-051

       {¶ 7} MS. CEPHAS' CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 8} In her sole assignment of error, Cephas argues that her conviction for violating

a protection order was against the manifest weight of the evidence. We disagree.

       {¶ 9} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, the

reviewing court must look at the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed, and a new trial ordered. State

v. Miller, 12th Dist. Preble No. CA2019-11-010, 2021-Ohio-162, ¶ 13.

       {¶ 10} "While a manifest weight of the evidence review requires this court to evaluate

credibility, the determination of witness credibility is primarily for the trier of fact to decide."

State v. Lewis, 12th Dist. Butler No. CA2019-07-128, 2020-Ohio-3762, ¶ 19. "A verdict can

be against the manifest weight of the evidence even though legally sufficient evidence

supports it." State v. Myers, 154 Ohio St.3d 405, 2018-Ohio-1903, ¶ 140.                    "When

considering whether a judgment is against the manifest weight of the evidence in a bench

trial, an appellate court will not reverse a conviction where the trial court could reasonably

conclude from substantial evidence that the state has proved the offense beyond a

reasonable doubt." State v. Tranovich, 12th Dist. Butler No. CA2008-09-242, 2009-Ohio-

2338, ¶ 7. An appellate court will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. State v. Ostermeyer, 12th Dist. Fayette No. CA2021-01-002,

                                                -3-
                                                                        Butler CA2021-05-051

2021-Ohio-4116, ¶ 35.

       {¶ 11} Cephas was convicted of violating the CSPO in violation of R.C.

2919.27(A)(2). Pursuant to that statute, "[n]o person shall recklessly violate the terms of *

* * [a] protection order issued pursuant to section 2151.34, 2903.213, or 2903.214 of the

Revised Code[.]" R.C. 2919.27(A)(2). "A person acts recklessly when, with heedless

indifference to the consequences, the person disregards a substantial and unjustifiable risk

that the person's conduct is likely to cause a certain result or to be of a certain nature." R.C.

2901.22(C). Furthermore, "[a] person is reckless with respect to circumstances when, with

heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that such circumstances are likely to exist." Id.

       {¶ 12} It is undisputed that the CSPO in this case was issued pursuant to R.C.

2903.214 and prohibited Cephas from initiating or having contact with Abrams. The CSPO

orders that Cephas "be restrained from committing acts of abuse or threats of abuse"

against Abrams. It further directs that Cephas "not be present within 100 feet" of Abrams,

and expressly "includes encounters on public and private roads." The trial court found that

Cephas's conduct in using her vehicle to charge Abrams constituted a reckless violation of

the CSPO. We agree.

       {¶ 13} Cephas challenges the trial court's decision on the basis of three issues, all

related to witness testimony: inconsistencies, credibility, and conflicts. We therefore begin

our analysis by noting that "[t]he decision whether, and to what extent, to credit the

testimony of particular witnesses is within the peculiar competence of the factfinder, who

has seen and heard the witness." (Citation omitted.) State v. Goodwin, 12th Dist. Butler

No. CA2016-05-099, 2017-Ohio-2712, ¶ 34. "[I]t is well-established that determinations

regarding witness credibility, conflicting testimony, and the weight to be given such

evidence are primarily for the trier of fact." State v. K.W., 12th Dist. Warren No. CA2016-

                                               -4-
                                                                         Butler CA2021-05-051

01-004, 2016-Ohio-7365, ¶ 26. The trial court, as the trier of fact, is free to believe all, part,

or none of the testimony of any witness who appears before it. McBride v. McBride, 12th

Dist. Butler No. CA2011-03-061, 2012-Ohio-2146, ¶ 19.

       {¶ 14} Cephas argues that inconsistencies in the state's witnesses' testimony

regarding the color of the vehicle and precise location of the incident within the apartment

complex parking lot undermine their credibility. However, the trial court "take[s] note of any

inconsistencies in the witness' testimony and resolve[s] them accordingly, believing all, part,

or none of each witness's testimony." State v. Schils, 12th Dist. Clermont No. CA2019-08-

067, 2020-Ohio-2883, ¶ 18. "[I]nconsistencies in the evidence alone do not mean that a

decision is against the manifest weight of the evidence." State v. Deck, 12th Dist. Warren

No. CA2020-10-066, 2021-Ohio-3145, ¶ 21; see also McBride at ¶ 21 ("[T]estimonial

inconsistencies generally do not render decisions against the manifest weight of the

evidence"). Consequently, the trial court did not err in choosing to believe Abrams's

testimony in spite of its inconsistency with the testimony of some of the other witnesses,

including Cephas's witnesses.        Cephas also ignores the inconsistency of her own

daughter’s testimony regarding the incident.

       {¶ 15} Cephas further argues that Abrams was not a credible witness. However, we

again note that "[t]he decision whether, and to what extent, to credit the testimony of

particular witnesses is within the peculiar competence of the factfinder, who has seen and

heard the witness." (Citation omitted.) State v. Goodwin, 12th Dist. Butler No. CA2016-05-

099, 2017-Ohio-2712, ¶ 34. The trial court cited the presence of Booth as "an independent

witness" as bolstering Abrams's credibility. Further, the trial court cited Cephas's daughter's

testimony as verifying Abrams's testimony and further bolstering her credibility. In finding

Cephas guilty of violating a protection order, the trial court was entitled to discredit Cephas's

testimony and believe Abrams's testimony.

                                               -5-
                                                                          Butler CA2021-05-051

       {¶ 16} Finally, Cephas argues that the presence of conflicting evidence presented

by other witnesses means that Abrams's testimony was unreliable. "[W]hen conflicting

evidence is presented at trial, a conviction is not against the manifest weight of the evidence

simply because the trier of fact believed the prosecution testimony." State v. Lunsford, 12th

Dist. Brown No. CA2010-10-021, 2011-Ohio-6529, ¶ 17; see also State v. Jackson, 12th

Dist. Butler No. CA2001-10-239, 2002-Ohio-4705, ¶ 48 ("A conviction is not against the

manifest weight of the evidence merely because there is conflicting evidence before the

trier of fact"). '"In a bench trial, the trial court acts as the factfinder and determines both the

credibility of the witnesses and the weight of the evidence.'" Hensley, 2021-Ohio-3702, at

¶ 29, quoting State v. Lowry, 12th Dist. Warren Nos. CA2019-07-070 and CA2019-07-071,

2020-Ohio-1554, ¶ 19. Here, the trial court, as factfinder, determined that Abrams was

credible, and Cephas was not.

       {¶ 17} In making its decision which witnesses to believe and which to disbelieve, the

trial court did not lose its way or create a manifest miscarriage of justice. After reviewing

the record, weighing inferences, and examining the credibility of the witnesses, we find that

Cephas's conviction for violating a protection order is not against the manifest weight of the

evidence. As such, Cephas's assignment of error is without merit and therefore overruled.

       {¶ 18} Judgment affirmed.


       HENDRICKSON and BYRNE, JJ., concur.




                                                -6-